Citation Nr: 0739297	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  02-06 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured jaw.  

2.  Entitlement to service connection for temporomandibular 
joint syndrome.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel





INTRODUCTION

The veteran served on active duty from August 1956 to January 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
residuals of a fractured jaw and for temporomandibular joint 
syndrome.  The veteran subsequently initiated and perfected 
appeals of these determinations.  

These issues were previously remanded by the Board in 
September 2003 and November 2004.  In a January 2006 rating 
decision, the Board denied the veteran service connection for 
residuals of a fractured jaw and temporomandibular joint.  
However, this case was appealed to the U.S. Court of Appeals 
for Veterans Claims (Court), which in May 2007 granted a 
joint motion for remand, vacating the Board's decision and 
returning these issues to the Board for further 
consideration.  


FINDINGS OF FACT

1.  The veteran does not have residuals of a fracture of the 
jaw of service origin.   

2.  Temporomandibular joint syndrome is not attributable to 
service.  


CONCLUSIONS OF LAW

1.  A current disability of the jaw was not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1101, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007). 

2.  Temporomandibular joint syndrome was not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1101, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


In adjudicating this decision, the Board has determined that 
VA has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, letters by the RO dated in August 2002, April 
2003, and April 2005: (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the holding of the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).  The RO obtained all 
relevant medical records identified by the veteran and his 
representative.  The veteran also submitted additional VA and 
private outpatient treatment records.  With respect to his 
service connection claims, the veteran was afforded VA 
examinations to accurately assess the etiology of his claimed 
disabilities, and the evidence appears adequate for VA 
purposes.  No further duties to assist or notify the veteran 
remain unfulfilled by VA.  

Finally, the Board notes the veteran has submitted additional 
VA and private medical treatment records, including some 
dental treatment records, since the most recent supplemental 
statement of the case by the RO, the agency of original 
jurisdiction.  Generally, the agency of original jurisdiction 
must consider any new evidence prior to Board adjudication of 
the issues on appeal.  See 38 C.F.R. § 20.1304 (2007).  
However, because these records are essentially redundant of 
evidence already received and considered by the RO, the Board 
finds no prejudice would result to the veteran as a result of 
Board consideration of this evidence.  

The veteran seeks service connection for residuals of a 
fractured jaw and for temporomandibular joint syndrome.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The record indicates that the veteran's service medical 
records are unavailable, apparently destroyed in the 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  When a veteran's records have been lost or 
are otherwise unavailable, the Board has a heightened duty to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Attempts were made 
by VA to obtain service medical records from alternate 
sources, but no additional records were found.  

While the veteran has alleged that he had to seek post-
service dental treatment for his residuals of a fractured jaw 
immediately following service separation, the record does not 
reflect a claim for VA compensation and/or treatment for this 
disability.  The veteran's first claim for VA compensation on 
any basis was received in July 1999, at which time he did not 
claim service connection for a temporomandibular joint or 
other residuals of a fractured jaw.  

Post-service medical records indicate that in November 1981, 
the veteran was seen at a private facility for knee 
complaints.  At that time, it was noted that he had capped 
teeth.  The veteran reported that he had had surgery on his 
knee, but had had no other serious medical problems.  

In a January 2001 statement, the veteran's wife stated that 
she and the veteran were married in April 1957, and on his 
return home from military service in England, he was missing 
several teeth.  She did not indicate how these teeth were 
lost.  

In April 2001, the veteran received VA dental treatment.  At 
that time, he reported that he was in a plane crash during 
service which resulted in the necessity for intermaxillary 
wire fixation.  The right condylar head was malpositioned 
over the articular eminence on the panoramic radiograph.  On 
the current film, the left condyle could not be adequately 
evaluated.  There was no crepitance or popping, but it was 
noted that the veteran might experience some difficult in 
obtaining maximum opening.  This was also the apparent 
etiology of the mandibular anterior overbite.  The diagnoses 
were dental prophylaxis, restoration of #8-D composite, and a 
reevaluation of #6 crown for marginal integrity.  

In July 2001, the veteran was afforded a VA examination.  At 
that time, the veteran reported that while on active duty, he 
sustained a fractured mandible which was wired for 4-8 weeks.  
When the wires were removed, he had an extreme overbite.  The 
veteran thought that the fracture was in the right condylar 
region.  An examination was performed.  The diagnoses were 
temporomandibular joint dislocation mainly on the right and 
there was an excessive overbite with a minimum of 50 percent 
abrasion on the lower anterior teeth, and they were probably 
due to the fixing of the fracture of the mandible.  The next 
month, the veteran was afforded dental procedures by VA.

In May 2002, medical records were request by VA from South 
Texas Healthcare System and from R.M.C., Jr., DDS.  No 
records not already associated with the claims file were 
forthcoming.

In a March 2003 statement, the veteran asserted that a 
private dentist, W.L. of Grand Island, Nebraska had replaced 
his front teeth with fixed bridges in the early 1960's.  
Efforts to obtain records confirming this treatment were 
unsuccessful.  

In April 2004, the veteran was afforded a VA dental and oral 
examination.  At that time, the veteran reported that in 
1957, he had an accident while on active duty in which his 
right jaw was fractured and two front teeth, numbers 7 and 
10, were lost.  The veteran related that these teeth were 
replaced with a bridge and his jaw was wired by a private 
dentist in 1958.  In the 1980's, a private dentist told him 
that the wiring from the jaw fracture had caused the gums to 
recede and consequently, the mandibular posterior teeth were 
removed and replaced with a removable partial denture.  An 
examination was performed, during which pain and tenderness 
along the right temporomandibular joint was noted.  The 
veteran was noted to be missing many teeth, and he wore 
dentures.  A Class II occlusion was present, with a deep 
overbite.  X-rays of the jaw were unremarkable.  The 
diagnoses were right temporomandibular joint dysfunction 
which was at least as likely as not the residual of a right 
jaw fracture while the veteran was on active duty.   

In May 2004, the veteran reported that while he was aboard an 
aircraft during service, the landing gear collapsed while the 
plane was on the runway.  The veteran related that he did not 
have his seat belt, shoulder harness, or helmet on and he 
went into the dashboard.  He stated that he lost his 2 front 
teeth and fractured his lower jaw.  He related that 
thereafter, his jaw was wired shut.  In the early 1960's, he 
had his two front teeth bridged.  

Finally, the veteran submitted a February 2007 statement from 
B.D.D., M.D., who stated the veteran had a cranial mandibular 
disorder, resulting in headaches, and malpositioning of the 
condylar head.  The examiner stated the veteran suffered an 
injury to the jaw during military service, resulting in a 
mandible fracture.  The veteran was treated at the time with 
an intermaxillary wire fixation procedure, according to the 
doctor.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for residuals of a fractured jaw or for 
temporomandibular joint syndrome.  Although service medical 
records are unavailable, the Board finds no objective 
evidence of an inservice injury to the jaw area dated in 
close proximity to service.  While a VA examiner opined in 
2004 that right temporomandibular joint dysfunction was at 
least as likely as not the residual of a right jaw fracture 
while the veteran was on active duty, the record continues to 
reflect no evidence of a jaw fracture itself in service.  The 
primary question to be resolved is whether the veteran 
fractured his jaw during service.  

The occurrence of an in-service injury is a factual question.  
If the examiner's opinion is premised on inaccurate or 
unsubstantiated facts, his opinion with regard to the 
etiology of a current disability is of limited probative 
value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The veteran 
has alleged he struck his jaw, fracturing it and losing two 
teeth, when an aircraft in which he was seated suffered a 
landing gear collapse and fell forward.  As an initial 
matter, the Board concedes the veteran, as a lay person, is 
qualified to testify regarding easily observable 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Additionally, the record in the present case does 
not suggest the veteran is anything other than competent to 
report that he was involved in an aircraft incident in which 
he lost two teeth.  The Board is unable to conclude the 
record supports his assertion that he experienced a fractured 
jaw as a result of this accident.  While the veteran is 
competent to report such easily-observable symptoms as pain 
of the jaw and/or loss of teeth, he is not competent to 
diagnosis a fractured jaw.  Such a diagnosis would require 
medical expertise and training, which the veteran lacks.  
However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  Competent 
medical evidence is defined as "evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions."  
38 C.F.R. § 3.159(a)(1) (2007).  The Board, however, retains 
the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a factual issue.  In the present case, 
the veteran is, first of all, not competent to diagnosis a 
medical condition such as a fractured jaw, which would 
require specialized medical knowledge and/or medical testing, 
such as an X-ray.  Next, while the veteran has stated he was 
told he had a jaw fracture, the Board cannot accept this 
statement, in and of itself, as evidence of an in-service 
diagnosis in this case.  The Board finds no contemporaneous 
evidence confirming the veteran's claimed in-service jaw 
fracture for decades following service, and the veteran 
neither sought verified VA treatment for this injury 
following service, nor filed a claim for VA compensation 
until decades later.  While the January 2001 statement of the 
veteran's spouse indicates he had missing teeth on return 
from military service, this statement does not indicate how 
these teeth were lost, or if any injuries to the underlying 
jaw were present.  No competent evidence contemporaneous to 
the veteran's service or soon thereafter indicates he 
fractured his jaw as a result of an aircraft injury in 
service.  The credibility of the evidence is a factual issue 
for the Board.  See Jandreau.  Once evidence is determined to 
be competent, the Board must determine whether such evidence 
is also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  In Barr, the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

While the loss of the veteran's service medical records is 
unfortunate, there remains no post-service medical evidence 
of a jaw disability until 2001, many years after service.  In 
1981, it was noted that the veteran had capped teeth, but no 
other injuries of the jaw were noted.  At that time, he 
denied that he had previously had, other than to his knee, 
any serious medical problems.  This report, made to a medical 
professional, contradicts his current rendition of having a 
serious jaw injury which required wiring of the jaw for 4-8 
weeks.  There is no record of any continuity of symptoms from 
service separation in 1958 until 2001, decades later.  
Although VA has attempted to assist the veteran in obtaining 
purportedly supportive private medical records dated between 
1958 and later, the veteran has not provided completed 
release forms despite VA's repeated requests to do so.  The 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 
Board finds the lapse in time between service and the post-
service medical treatment documented in the record to be 
significant in this case.  Although VA and private examiners 
are competent to relate current medical diagnoses to service, 
the examiner is not competent to determine if the underlying 
jaw fracture factually occurred during service.  The Board 
finds there is a lack of evidence in that regard, and may 
consider this fact in weighing the evidence.  See Buchanon v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  While 
medical examiners, such as Dr. B.D.D., who filed a February 
2007 statement, have stated the veteran suffered a mandible 
fracture during military service, no persuasive evidence to 
confirm this initial injury, other than the veteran's own 
testimony, has been noted to confirm this injury occurred in 
service.  Furthermore, these examiners' opinions come more 
than 45 years after the veteran's service separation, and 
fail to account for any intercurrent events or injuries.  The 
Board also notes that subsequent X-rays of the veteran's jaw, 
including an X-ray afforded him in April 2004, have been 
described as unremarkable.  Thus, the Board is unable to 
conclude the veteran in fact fractured his jaw in service, 
and his service connection claims for residuals of a 
fractured jaw and for temporomandibular joint syndrome must 
be denied.  

In conclusion, the Board finds the preponderance of the 
evidence to be against the award of service connection for 
residuals of a fractured jaw, and for temporomandibular joint 
syndrome, as the evidence does not establish that either 
disability was incurred during military service, or results 
from a disease or injury incurred therein.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for residuals of a 
fractured jaw is denied.  

Entitlement to service connection for temporomandibular joint 
syndrome is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


